ORMOND, J.
— In the case of Smith v. Strader, Perine & Co., 9 Porter 446, we held that a note payable in Bank, was, by our statutes, placed on the same footing with inland bills of Exchange, and governed and regulated by the law mer*368chants. Tried by that rule, the proof was clearly inadmissible. No principle is better settled, than that no off-set or proof of payment can be received, as a defence to an action on a note, or bill assigned before it is due. For this reason therefore, if the proof offered was, in other respects, unexceptionable, the evidence ivas properly rejected, and the judgment of the Court below is therefore affirmed.